DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of the Claims
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
Claims 1-16 are currently pending.
Claims 1-16 are currently rejected.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim 2 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourrth paragraph, as failing to further limit.
Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Ming et al., Chinese Patent CN- 102503153-A. 
Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Tamura et al., Japanese Patent Publication JP 20-2+8859 A.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Beaufils et al., U.S. Patent Application Publication, US 2004/0112093 A1, in view of Ming et al., Chinese Patent CN-102503153-A.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted 8 March 2021 has been considered by the Examiner.

Examiner’s Comment
Claim 3 recites “wherein the contents of the following components, in wt%, are”. The Examiner reads the claim as using the transitional language “consisting essentially of” and that the glass composition is open to other components not recited in the claim.

Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “substantially consisting of” in claim 1 is used by the claim to mean “the glass composition may include less than 0.1 wt% if other components,”  or  equivalent to “consisting essentially of” where only 0.1 wt% of other components and Applicants’ Remarks filed 18 December 2020 on page 5 states “The present specification specifically defines the term “substantially consisting of” as meaning that the claimed glass composition may include less than 0.1 wt% of other components. See paragraph [0046].”  while the accepted meaning is in line with the transitional language of “consisting essentially of.” The term is indefinite because the specification does not clearly redefine the term. Applicants’’ specification in paragraph [0046] states:
[0046] The glass composition of the present disclosure may substantially consist of 5the components described above. In this case, the contents of the components in the glass composition and the balance among the components can satisfy the numerical ranges described above, including the preferred ranges. The term "substantially consist of' as used herein is intended to mean that impurities may be contained, for example, in an amount of less than 0.1%, preferably less than 0.05%. The 10impurities are derived from, for example, the glass raw materials, an apparatus for producing the glass composition, an apparatus for shaping the glass composition, etc.

The first line of paragraph [0046] states “may substantially consists of the components described above.” When looking at the paragraphs above [0046], the components include SiO2, B2O3, Al2O3, MgO, CaO, R2O where R is Li, Na, and/or K, Fe2O3, ZnO, ZrO2, SO2, La2O3, WO3, Nb2O5, Y2O3, MoO3, SnO2, As2O3, Sb2O3, Cr2O3, H2O, OH, H2, CO2, CO, He, Ne, Ar, N2, and noble metals such as: Pt, Rh, and Os. See paragraphs [0016]-[0045].   Therefore, the specification is defining the phrase “substantially consisting of” as allowing for the presence of the above components. This renders the claim indefinite. For the purposes of examination, the phrase “substantially consisting of” will be read that the components listed above paragraph [0046] are able to be present as well as other components and impurities are limited to 0.1 wt%.
Furthermore, the use of the phrase “further substantially consisting of Fe2O3” in line 8 of claim 1 is confusing. It is not clear if the claim is limiting the amount of Fe2O3 to 0.1 wt% or less or if it is attempting to positively recite that Fe2O3 is present in a non-zero amount in the glass composition. For the purposes of examination the claim, will be read such that the amount of Fe2O3 in the glass composition is more than 0 and less than 0.1 wt%.
Claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, since they depend either directly or indirectly from claim 1.

Claim Rejections - 35 USC § 112(d) or fourth paragraph
Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites that the Fe2O3 content is in the range of 0.05-0.3 wt%. Since it is unclear if the amount of Fe2O3 present in the glass of claim 1 is greater than 0.1 wt%, claim 4 fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Ming et al., Chinese Patent CN- 102503153-A. 
A machine-generated translation of Ming et al. accompanies this action. In reciting this rejection, the examiner will cite this translation.
Ming et al. disclose a glass fiber having the following composition in terms of weight percentages: SiO2 48-58, Al2O3 10-18, B2O3 18-28, CaO 0-6, MgO 0-6, Y2O3 0.5-8, CeO2 0.2-0.6, F2 0-3, Na2O+K2O+Li2O 0-1, TiO2 0-0.45, Fe2O3 0-0.5. See Abstract and the entire specification, specifically paragraph s [0010]-[0021]. Ming et al. disclose that the dielectric constant of the glass at a frequency of 1 MHz ranges from 4.1-4.5. See paragraph [0068]. 
As to claims 1-7, the compositional and permittivity ranges of Ming et al. are sufficiently specific to anticipate the glass as recited in claims 1-7. See MPEP 2131.03. Furthermore, Ming et al. disclose Example 2, which anticipates the compositional ranges and permittivity limitations of claims 1-2 and 4-5. See Table I. 
As to claims 8 and 10, Ming et al. disclose a glass fiber composition. See paragraph [0010]. This is sufficiently specific to anticipate the glass fiber limitations of claims 8 and 10.
As to claim 16, Ming et al. disclose a method of fiber formation that involves mixing raw materials together, heating them up to 1600 °C, and melting them into a liquid. See paragraph [0064]. This is sufficiently specific to anticipate the method of fiber formation as recited in claim 16.
However, Ming et al. do not disclose the precise individual weight percentages of the alkali metal oxides (Li2O, Na2O, and K2O) in Example 2, the strength of the resulting fiber, the average fiber diameter range, nor a cloth using the glass fibers.
Therefore, in the alternative to the § 102 rejection Ming et al. disclose a composition that has overlapping ranges of components with the instant claimed glass, and overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. The claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 
Specifically, Ming et al. teach a range of Li2O+K2O+Na2O from 0-1 wt%. See paragraph [0019]. It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected individual values of the alkali metal oxides that overlap the ranges as recited in claim 3. Overlapping ranges have been held to be a prima facie case of obvious. One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Ming et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
Since the glass fiber composition of the reference is the same as those claimed herein it follows that the fibers of Ming et al. would inherently possess the strength property as recited in claim 13. See MPEP 2112. 
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
As to the recitation of the fiber diameter in claims 9, 11, 12, and 16, it is commonly known that “typical fiber diameters range from 3 to 20 micrometers,” as evidenced by Wallenberger et al. Glass Fibers, page 27, column 1, lines 29-31. As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to have formed a glass fiber with an average diameter that falls within the ranges as recited in claims 9, 11-12, and 16. See MPEP 2144.03.
As to the recitations of the glass cloth of claims 14 and 15, Ming et al. teach that the glass fiber can be used as reinforcement material for printed circuit boards. See paragraph [0069] of specification. Additionally, it is well known that the reinforcement materials for printed circuit boards are fibers that can be woven into glass fabrics, papers, or sheets, as evidenced by Wallenberger et al. Glass Fibers, page 32, column 1, lines 28-29 and page 30, column 1, lines 47-49. As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to have a cloth comprised of the glass fibers as recited in claims 14 and 15, as “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” See MPEP 2144.05. Furthermore, a change in size (or in this case, thickness) is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04(IV). 

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Tamura et al., Japanese Patent Publication JP 20-2+8859 A. 
A machine-generated translation of Tamura et al. accompanied the office action mailed 21 September 2020. In reciting this rejection, the examiner will cite this translation.
Tamura discloses a glass fiber having the following composition in terms of weight percentages: SiO2 50-60, Al2O3 10-18, B2O3 18-25, CaO 0-10, MgO 1-10, Na2O+K2O+Li2O 0-1, and Fe2O3 0.1-1 and additional components ZnO, SrO, TiO2, Cr2O3, As2O3, Sb2O3, P2O5, ZrO2, Cl2, SO3, and MoO3 in an amount up to 2wt %. See Abstract and the entire specification, specifically paragraphs [0009], [0010], and [0012]-[0019]. Tamura discloses that the dielectric constant of the glass is 5 or less. See paragraph [0030]. Tamura discloses that the glass fiber is used in woven fabrics non-woven fabrics, knitted fabrics, chopped strands, and powders. See paragraph [0023]. 
As to claims 1-7, the compositional and permittivity ranges of Tamura are sufficiently specific to anticipate the glass as recited in claims 1-7. See MPEP 2131.03. Furthermore, Tamura discloses Example 2, which anticipates the compositional ranges and permittivity limitations of claims 1 and 7 and Example 3, which anticipates the compositional ranges and permittivity limitations of claims 1, 2, 5, and 7. See Table I. 
As to claims 8, 10, and 11, Tamura discloses a glass fiber composition and a fabric made from the fibers. See paragraphs [0022] and [0023]]. This is sufficiently specific to anticipate the glass fiber limitations of claims 8 and 10.
As to claim 16, Tamura discloses a method of fiber formation that involves mixing raw materials together, heating them at 1500-1550°C, and melting them into a liquid. See paragraph [0027]. This is sufficiently specific to anticipate the method of fiber formation as recited in claim 16.
However, Tamura does not disclose any examples meeting the B2O3 and MgO limitaions of claims 3, 4, and 6, the strength of the resulting fiber as recited in claim 13, or the average fiber diameter range of claims 9 and 10.
Therefore, in the alternative to the § 102 rejection Tamura discloses a composition that has overlapping ranges of components with the instant claimed glass, and overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. The claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 
Specifically, Tamura teaches a range of B2O3 of 18-28 wt% and MgO of 1-10wt%. See paragraph [0010]. It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected individual values of B2O3 and MgO components that overlap the ranges as recited in claims 3, 4, and 6. Overlapping ranges have been held to be a prima facie case of obvious. One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Tamura overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
Since the glass fiber composition of the reference is the same as those claimed herein it follows that the fibers of Tamura would inherently possess the strength property as recited in claim 13. See MPEP 2112. 
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
As to the recitation of the fiber diameter in claims 9, 11, 12, and 15, it is commonly known that “typical fiber diameters range from 3 to 20 micrometers,” as evidenced by Wallenberger et al. Glass Fibers, page 27, column 1, lines 29-31. As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to have formed a glass fiber with an average diameter that falls within the ranges as recited in claims 9, 11-12, and 15. See MPEP 2144.03.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Beaufils et al., U.S. Patent Application Publication, US 2004/0112093 A1, in view of Ming et al., Chinese Patent CN-102503153-A. 
Beaufils et al. teach a method for forming a glass fiber with a small average diameter, specifically an average diameter of no more than 3.5 microns. See Abstract and entire specification, specifically paragraph [0053]. Additionally, Beaufils et al. teach that their method “improves…the process of fiberization” and leads to “an increase in the yield of the process.” See paragraph [0016].
However, Beaufils et al. fail to teach the glass fiber composition as recited in claims 1-7.
Ming et al. teach a glass fiber having the following composition in terms of weight percentages: SiO2 48-58, Al2O3 10-18, B2O3 18-28, CaO 0-6, MgO 0-6, Y2O3 0.5-8, CeO2 0.2-0.6, F2 0-3, Na2O+K2O+Li2O 0-1, TiO2 0-0.45, Fe2O3 0-0.5. See paragraphs [0010]-[0021] of Ming et al. and the above 35 USC 102/103 rejection over Ming et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the improved method of fiber formation as taught by Beaufils et al. and apply it to the glass fiber composition as suggested by Ming et al., leading to the formation of a glass fiber with an average fiber diameter and composition that overlaps the ranges as recited in claims 1-16.

Response to Arguments
Applicant's arguments filed 18 December 2020 have been fully considered but they are not persuasive. 
Applicants argue that the amendment to the claims using the transitional phrase “substantially consisting of” overcomes the previous rejections since the amendment precludes other components in amounts greater than 0.1 wt%.  This is not found persuasive since the transitional phrase “substantially consisting of is conserved to be open claim language similar to the transitional phrase “consisting essentially of”. See the above  35 USC § 112(b) or second paragraph rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363.  The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
23 March 2021